Citation Nr: 0408463	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound, right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1966.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran and his spouse testified 
in support of this appeal at a hearing held at the RO before 
the undersigned in November 2003.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  Residuals of the gunshot wound of the veteran's right 
foot include arthritis of the right talonavicular joint, a 
healed scar that is warm to touch, and pain. 

3.  The veteran's right foot disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a gunshot wound, right foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an increased evaluation for his service-connected right 
foot disability.  The RO denied the veteran entitlement to 
this benefit in a rating decision dated October 2002.  This 
appeal ensues from that decision.   

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA provides that VA must notify a claimant of the 
information and evidence needed to substantiate a claim and 
assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In this case, for the reasons noted below, the Board finds 
that VA strictly complied with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

First, in a letter dated August 2002, the RO informed the 
veteran of its expanded duty to assist, explained that it was 
developing his claim pursuant to that duty, and requested the 
veteran to submit any pertinent evidence he had to support 
his claim.  The RO explained that it was required to make 
reasonable efforts to assist the veteran in obtaining all 
pertinent evidence, including medical records, employment 
records, and records from federal agencies, but that 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent information.  The RO noted that 
it had already secured evidence in support of the veteran's 
claim, including a statement from Daniel R. Massarelli, M.D., 
a report of a VA examination conducted in May 2002 and the 
veteran's written statements dated February 2002 and March 
2002.  The RO indicated that the RO would provide the veteran 
a medical examination or secure a medical opinion if such an 
examination or opinion was necessary to make a decision in 
the case.  

The RO sent the aforementioned notice before initially 
deciding the veteran's claim.  The timing of this notice thus 
complies with the express requirements of the law as found by 
the Court in Pelegrini v. Principi, 17 Vet. App. at 420-22 
(2004) (holding, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits).  

The content of the notice partially complied with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, this notice indicated that VA would 
assist the veteran in obtaining all outstanding evidence, but 
that in the meantime, the veteran should submit any pertinent 
evidence he had to support his claim.  See Pelegrini, 17 Vet. 
App. at 422 (holding that VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim).  But see VAOPGCPREC 1-2004 
(holding that the Court's statement in Pelegrini that section 
§ 3.159(b)(1), explicitly, and section § 5103(a), implicitly, 
requires VA to request the veteran to provide all evidence in 
his possession that pertains to his claim is obiter dictum 
and not binding on the Board and that section § 5103(a) does 
not require VA to seek evidence other than that identified as 
necessary to substantiate a claim).  

Considering the contents of that notice, however, in 
conjunction with the contents of subsequently sent documents, 
it is clear that the RO fully informed the veteran of the 
evidence and information needed to support his claim.  
Specifically, after sending the August 2002 notice, the RO 
issued a rating decision in October 2002, and a statement of 
the case in February 2003.  In those documents, the RO again 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002).  As well, the RO notified the veteran of the 
reasons for which his claim had been denied, the evidence it 
had considered in denying that claim, and the evidence the 
veteran still needed to submit to substantiate his claim, and 
provided him the regulations pertinent to his claims, 
including those involving VA's duties to notify and assist.  

B.  Duty to Assist

The RO fulfilled its duty to assist the veteran in obtaining 
and fully developing all of the evidence relevant to his 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claim, but in written statements dated February 2002 and 
March 2002, the veteran indicated that, other than the 
enclosed statement from Dr. Massarelli, there was no 
outstanding medical evidence to secure.  Second, the RO 
developed the medical and lay evidence to the extent 
necessary to decide this claim.  First, it provided the 
veteran an opportunity to elaborate on his written statements 
by presenting testimony at a hearing held in November 2003.  
Second, in May 2002, the RO afforded the veteran a VA 
examination, during which an examiner addressed the nature 
and severity of the disability at issue in this appeal. 

II.  Analysis of Claim

The veteran seeks an increased evaluation for his right foot 
disability.  In written statements submitted in support of 
his appeal and during the May 2002 VA examination and 
November 2003 hearing, he alleged that the 10 percent 
evaluation that is currently assigned that disability should 
be increased to reflect more accurately the severity of his 
right foot symptomatology.  This symptomatology allegedly 
includes: flare-ups of sharp pain, which interfere with the 
veteran's ability to stand up and walk, cause him to limp, 
and necessitate the use of over-the-counter pain medication; 
intermittent swelling with associated flushness and numbness, 
especially after standing for an extensive period; a loss of 
strength; and fatigue.  The veteran argued that the report of 
VA examination conducted in May 2002 is inaccurate because it 
is based on an evaluation performed prior to the beginning of 
the workday, when flare-ups typically occur, and while he was 
using over-the-counter medication, which alleviates his pain. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).   

The RO has evaluated the veteran's right foot disability 
pursuant to Diagnostic Code (DC) 5310, which governs ratings 
of muscle injuries of the foot, specifically, muscle group X.  
38 C.F.R. § 4.73, DCs 5310 (2003).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2003).  A muscle injury 
evaluation will not be combined with a peripheral nerve 
paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

DC 5310 provides that a 10 percent evaluation is assignable 
for moderate impairment to muscle group X.  A 20 percent 
evaluation is assignable for moderately severe impairment to 
muscle group X.  A 30 percent evaluation is assignable for 
severe impairment to muscle group XIII.  38 C.F.R. § 4.73, DC 
5313.  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Injuries to muscle group X affect the use of the foot and 
ankle.  Other DCs that are thus applicable to the veteran's 
claim include DC 5284, which provides that a 20 percent 
evaluation is assignable for a moderately severe foot injury 
and a 30 percent evaluation is assignable for a severe foot 
injury, DC 5271, which provides that a 20 percent evaluation 
is assignable for marked limited motion of the ankle, and DC 
5270, which provides that a 20 percent evaluation is 
assignable for ankylosis of the ankle in plantar flexion, 
less than 30 degrees.  38 C.F.R. § 4.71a, DCs 5270, 5271, 
5284 (2003).

Also applicable to the veteran's claim is DC 5010, which 
provides that arthritis that is due to trauma and 
substantiated by x-rays is to be rated as degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5010 (2003).  
DC 5003 provides that this type of arthritis is to be rated 
based on limitation of motion of the part affected, under the 
appropriate DC for the specific joint involved.  When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate DC, an evaluation of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be 
assigned a 10 percent evaluation with 
x-ray involvement of two or more major joints or two or more 
minor joint groups and a 20 percent evaluation with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2003).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's right 
foot disability more nearly approximates the criteria for the 
10 percent evaluation that is currently assigned under DC 
5310.  

As previously indicated, the veteran had active service from 
October 1963 to September 1966.  In February 1966, he 
suffered a wound to his right foot after being shot.  This 
wound necessitated hospitalization for approximately a month.  
On admission, an examiner noted that the entrance wound was 
located over the anterior aspect of the right ankle and there 
was a secondary abrasion just next to the lateral aspect of 
the entrance wound.  There was no exit wound.  There was 
slight dark red blood at the opening with fat droplets 
visible, decreased sensation on the dorsum of the right foot, 
and moderate swelling about the anterolateral aspect of the 
foot and ankle.  The veteran was able to dorsiflex his foot 
and toes and there was no apparent deformity.  

During the hospitalization, the veteran underwent surgery, 
including a thorough irrigation and debridement of the bullet 
tract and removal of as many metallic fragments as was 
possible.  Thereafter, a physician applied a short leg cast.  
X-rays taken in March 1966 revealed tiny metallic fragments 
and a defect in the navicular and cuboid secondary to bullet 
damage, but normal alignment of the tarsal bones.  The 
veteran was permitted to weight bear fully and had very 
little discomfort.  A physician removed the veteran's cast 
four weeks later.  X-rays taken in April 1966 and June 1966 
revealed the same findings as shown in March 1966 as well as 
slightly swollen soft tissues on the dorsal aspect of the 
right foot.  

The veteran continued to complain of pain in June 1966 and 
was placed on limited duty in July 1966.  By early August 
1966, an examiner noted that the veteran's wound was healed 
with some numbness and complaints of minimal pain.  On 
separation examination conducted in September 1966, the 
veteran reported that he occasionally experienced pain in the 
right knee when he walked or ran extensively.  The examiner 
noted an old gunshot wound to the right foot.  

According to the veteran, since service, he once expressed 
complaints associated with his right foot, but no physician 
has rendered right foot treatment.  Instead, he has undergone 
two VA examinations and an evaluation by Dr. Massarelli.  

During a VA examination conducted in September 1967, the 
veteran reported pain and stiffness in the right foot, 
swelling, and difficulty standing and walking for an 
extensive period of time.  The examiner noted a five-inch, 
non-tender, non-adherent scar that had a patch of 
discoloration, normal dorsiflexion, a 15 degree loss of 
plantar flexion, two-thirds normal motion of the right 
subastragalar joint, some weakness in the power of the long 
toe extensor, normal gait, and an ability to walk on the toes 
and heels.  X-rays of the right ankle and foot revealed a 
somewhat high longitudinal arch, but otherwise unremarkable 
bones and joints, and a few tiny metallic specks in the soft 
tissues in the front of, and slightly below, the right ankle 
joint.  The examiner diagnosed residuals of gunshot wound to 
right ankle and foot.

In March 2002, Dr. Massarelli indicated that the veteran had 
a right ankle problem, specifically, chronic pain and 
limitations, which related to the in-service gunshot wound.  
He also indicated that the veteran's "present condition, 
which is related to degenerative joint disease and chronic 
pain, is attributable to the incident back in 1965."  

During a VA examination conducted in May 2002, the veteran 
reported flare-ups of sharp pain, which interfered with his 
ability to stand up and walk and necessitated the use of 
over-the-counter pain medication, intermittent swelling, 
especially after standing for an extensive period, and a loss 
of strength and fatigue during flare-ups.  The examiner noted 
a healed scar without disfigurement, which was warm to touch, 
normal posture and gait, no sign of any abnormal weight 
bearing or skin breakdown, equal leg length, no need for a 
special walking device, no swelling around the ankle joints, 
normal dorsiflexion and plantar flexion of the ankle, no 
pain, fatigue, weakness, lack of endurance or incoordination 
on range of motion, no loss of muscle substance, no localized 
tenderness or bone, tendon or nerve damage, no loss of muscle 
function, 5/5 strength of the intrinsic muscles of both feet, 
and equal ankle jerks bilaterally.  

The examiner also noted no tenderness or tightness on 
palpation of the Achilles tendon, no evidence of painful 
movement, weakness, edema or atrophy of the muscles, no 
evidence of disturbed circulation, a valgus or varus 
deformity, ankylosis, or a drop forefoot, no pain on 
dorsiflexion of the toes, no tenderness or discomfort on 
palpation of the metatarsal heads of the toes, and no 
evidence of hammertoes or hallux valgus.  X-rays revealed 
degenerative changes at the right talonavicular joint space.  
The examiner diagnosed status post gunshot wound, right foot, 
affecting the intrinsic muscles with residual arthritis and 
no evidence of any weakness or deformity.

Clearly, the preponderance of the evidence is against an 
increased evaluation for the veteran's right foot disability.  
There is no medical evidence of record reflecting that, since 
his discharge from service, the veteran has sought treatment 
for this disability.  Moreover, during the recent VA 
examination, the examiner noted only two residuals of the 
disability: arthritis and a healed scar that was warm to 
touch.  According to the examiner's report, the arthritis did 
not cause limitation of motion, pain or weakness.  These 
residuals are currently contemplated in the 10 percent 
evaluation that is assigned the veteran's right foot 
disability.  

The veteran asserts that he experiences other symptoms, 
including pain, swelling, an occasional flush, numbness, 
fatigue and weakness, as a result of his disability; however, 
the objective evidence of record does not support this 
assertion.  Rather, Dr. Massarelli's written statement 
confirms pain only.  This residual is also contemplated in 
the 10 percent evaluation that is assigned the veteran's 
right foot disability.  

Even assuming the truth of the veteran's allegation that he 
intermittently experiences the other symptoms occasionally, 
during flare-ups, or when he is not using medication, 
collectively, such symptoms would be insufficient to increase 
the evaluation assigned the veteran's right foot disability 
to 20 percent.  As previously indicated, such an evaluation 
would be warranted if the evidence established moderately 
severe muscle injuries.  The type of injury that is 
associated with a moderately severe muscle disability is a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  In this case, the veteran's 
wound may have been penetrating, but not the result of a 
small high-velocity or large low-velocity missile, and 
although it necessitated debridement, there is no evidence 
that it caused prolonged infection, sloughing of soft parts, 
or intermuscular scarring.  

Moreover, the wound necessitated approximately one month of 
treatment, but since then, the veteran has not consistently 
complained of cardinal signs and symptoms of muscle 
disability.  In addition, as previously indicated, there are 
no objective findings of record that would establish that the 
disability is moderately severe.  There is no evidence of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and tests 
of strength did not demonstrate positive evidence of 
impairment.  An increased evaluation is therefore not 
warranted under the criteria of DC 5310.  

There is also no objective evidence that the veteran's 
disability manifests as a moderately severe foot injury, or 
limitation of motion, particularly, marked limitation of 
motion, or ankylosis of the ankle, or that it affects two or 
more major joints or two or more minor joint groups.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under DC 5003, 5010, 5270, 5271, and/or 5284.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2003).  At 
present, however, the Board finds that an evaluation in 
excess of 10 percent is not warranted.  

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right foot disability.  
The veteran does not assert, and the evidence does not 
establish, that the disability, alone, causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitates frequent periods 
of hospitalization.  Accordingly, the veteran's claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the criteria for an increased 
evaluation for residuals of a gunshot wound, right foot, have 
not been met.  In reaching its decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.


ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound, right foot, is denied.



	                        
____________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



